Exhibit 10.1

 

 

 

DIAMEDICA THERAPEUTICS INC.

2019 OMNIBUS INCENTIVE PLAN

 

 

 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

1.

Purpose of Plan.

1

2

Definitions.

1

3

Plan Administration.

6

4

Shares Available for Issuance.

8

5

Participation.

9

6

Options.

10

7

Stock Appreciation Rights.

11

8

Restricted Stock Awards, Restricted Stock Units and Deferred Stock Units.

12

9

Performance Awards.

14

10

Non-Employee Director Awards.

15

11

Other Stock-Based Awards.

16

12

Dividend Equivalents.

16

13

Effect of Termination of Employment or Other Service.

17

14

Payment of Withholding Taxes.

20

15

Change in Control.

20

16

Rights of Eligible Recipients and Participants; Transferability.

22

17

Securities Law and Other Restrictions.

24

18

Deferred Compensation; Compliance with Section 409A.

24

19

Amendment, Modification and Termination.

24

20

Substituted Awards.

25

21

Effective Date and Duration of this Plan.

25

22

Miscellaneous.

25

 

 

--------------------------------------------------------------------------------

 

 

DIAMEDICA THERAPEUTICS inc.
2019 OMNIBUS INCENTIVE PLAN

 

1.

Purpose of Plan.

 

The purpose of the DiaMedica Therapeutics Inc. 2019 Omnibus Incentive Plan (this
“Plan”) is to advance the interests of DiaMedica Therapeutics Inc. a corporation
organized under the laws of Canada (the “Company”), and its shareholders by
enabling the Company and its Subsidiaries to attract and retain qualified
individuals to perform services for the Company and its Subsidiaries, providing
incentive compensation for such individuals that is linked to the growth and
profitability of the Company and increases in shareholder value and aligning the
interests of such individuals with the interests of its shareholders through
opportunities for equity participation in the Company.

 

2.

Definitions.

 

The following terms will have the meanings set forth below, unless the context
clearly otherwise requires. Terms defined elsewhere in this Plan will have the
same meaning throughout this Plan.

 

2.1     “Adverse Action” means any action or conduct by a Participant that the
Committee, in its sole discretion, determines to be injurious, detrimental,
prejudicial or adverse to the interests of the Company or any Subsidiary,
including: (a) disclosing confidential information of the Company or any
Subsidiary to any person not authorized by the Company or Subsidiary to receive
it, (b) engaging, directly or indirectly, in any commercial activity that in the
judgment of the Committee competes with the business of the Company or any
Subsidiary or (c) interfering with the relationships of the Company or any
Subsidiary and their respective employees, independent contractors, customers,
prospective customers and vendors.

 

2.2     “Affiliate” means, with respect to any Person, any other Person directly
or indirectly controlling, controlled by or under common control with, such
Person where “control” will have the meaning given such term under Rule 405 of
the Securities Act.

 

2.3     “Applicable Law” means any applicable law, including without limitation,
(a) provisions of the Code, the Securities Act, the Exchange Act and any rules
or regulations thereunder; (b) corporate, securities, tax or other laws,
statutes, rules, requirements or regulations, whether federal, state,
provincial, local or foreign; and (c) rules of any securities exchange, national
market system or automated quotation system on which the Shares are listed,
quoted or traded.

 

2.4     “Award” means, individually or collectively, an Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit, Deferred
Stock Unit, Performance Award, Non-Employee Director Award, or Other Stock-Based
Award, in each case granted to an Eligible Recipient pursuant to this Plan.

 

2.5     “Award Agreement” means either: (a) a written or electronic (as provided
in Section 22.7) agreement entered into by the Company and a Participant setting
forth the terms and provisions applicable to an Award granted under this Plan,
including any amendment or modification thereof, or (b) a written or electronic
(as provided in Section 22.7) statement issued by the Company to a Participant
describing the terms and provisions of such an Award, including any amendment or
modification thereof.

 

2.6     “Board” means the Board of Directors of the Company.

 

 

--------------------------------------------------------------------------------

 

 

2.7     “Broker Exercise Notice” means a written notice pursuant to which a
Participant, upon exercise of an Option, irrevocably instructs a broker or
dealer to sell a sufficient number of Shares to pay all or a portion of the
exercise price of the Option and/or any related withholding tax obligations and
remit such sums to the Company and directs the Company to deliver Shares to be
issued upon such exercise directly to such broker or dealer or its nominee.

 

2.8     “Cause” means, unless otherwise provided in an Award Agreement, (a)
“Cause” as defined in any employment, consulting, severance or similar agreement
between the Participant and the Company or one of its Subsidiaries or Affiliates
(an “Individual Agreement”), or (b) if there is no such Individual Agreement or
if it does not define Cause: (i) dishonesty, fraud, misrepresentation,
embezzlement or deliberate injury or attempted injury, in each case related to
the Company or any Subsidiary; (ii) any unlawful or criminal activity of a
serious nature; (iii) any intentional and deliberate breach of a duty or duties
that, individually or in the aggregate, are material in relation to the
Participant’s overall duties; (iv) any material breach by a Participant of any
employment, service, confidentiality, non-compete or non-solicitation agreement
entered into with the Company or any Subsidiary; or (v) before a Change in
Control, such other events as will be determined by the Committee. Before a
Change in Control, the Committee will, unless otherwise provided in an
Individual Agreement, have the sole discretion to determine whether “Cause”
exists with respect to subclauses (i), (ii), (iii), (iv) or (v) above, and its
determination will be final.

 

2.9     “Change in Control” means, unless otherwise provided in an Award
Agreement or any Individual Agreement, and except as provided in Section 18, an
event described in Section 15.1 of this Plan.

 

2.10     “Code” means the United States Internal Revenue Code of 1986, as
amended. Any reference to a section of the Code herein will be deemed to include
a reference to any applicable regulations thereunder and any successor or
amended section of the Code.

 

2.11     “Committee” means the Board or, if the Board so delegates, the
Compensation Committee of the Board or a subcommittee thereof, or any other
committee delegated authority by the Board to administer this Plan. If the Board
determines appropriate, such committee may be comprised solely of directors
designated by the Board to administer this Plan who are (a) “non-employee
directors” within the meaning of Rule 16b-3 under the Exchange Act, and (b)
“independent directors” within the meaning of the rules of the Nasdaq Stock
Market (or other applicable exchange or market on which the Common Shares may be
traded or quoted). The members of the Committee will be appointed from time to
time by and will serve at the discretion of the Board. Any action duly taken by
the Committee will be valid and effective, whether or not the members of the
Committee at the time of such action are later determined not to have satisfied
the requirements of membership provided herein.

 

2.12     “Common Shares” or “Shares” means the voting common shares, no par
value, of the Company, or the number and kind of shares of stock or other
securities into which such Common Shares may be changed in accordance with
Section 4.5 of this Plan.

 

2.13     “Company” means DiaMedica Therapeutics Inc., a corporation organized
under the laws of Canada, and any successor thereto as provided in Section 22.5
of this Plan.

 

2.14     “Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a Director) to the Company or any
Subsidiary that: (a) are not in connection with the offer and sale of the
Company’s securities in a capital raising transaction and (b) do not directly or
indirectly promote or maintain a market for the Company’s securities.

 

2

--------------------------------------------------------------------------------

 

 

2.15     “Deferred Stock Unit” means a right granted to an Eligible Recipient
pursuant to Section 8 of this Plan to receive Shares (or the equivalent value in
cash or other property if the Committee so provides) at a future time as
determined by the Committee, or as determined by the Participant within
guidelines established by the Committee in the case of voluntary deferral
elections.

 

2.16     “Director” means a member of the Board.

 

2.17     “Disability” means, unless otherwise provided in an Award Agreement,
with respect to a Participant who is a party to an Individual Agreement, which
agreement contains a definition of “disability” or “permanent disability” (or
words of like import) for purposes of termination of employment thereunder by
the Company, “disability” or “permanent disability” as defined in the most
recent of such agreements; or in all other cases, means the disability of the
Participant such as would entitle the Participant to receive disability income
benefits pursuant to the long-term disability plan of the Company or Subsidiary
then covering the Participant or, if no such plan exists or is applicable to the
Participant, the permanent and total disability of the Participant within the
meaning of Section 22(e)(3) of the Code.

 

2.18     “Dividend Equivalents” has the meaning set forth in Section 3.2(l) of
this Plan.

 

2.19     “Eligible Recipients” means all Employees, all Non-Employee Directors
and all Consultants.

 

2.20     “Employee” means any individual performing services for the Company or
a Subsidiary and designated as an employee of the Company or a Subsidiary on the
payroll records thereof. An Employee will not include any individual during any
period he or she is classified or treated by the Company or Subsidiary as an
independent contractor, a consultant, or any employee of an employment,
consulting or temporary agency or any other entity other than the Company or
Subsidiary, without regard to whether such individual is subsequently determined
to have been, or is subsequently retroactively reclassified as a common-law
employee of the Company or Subsidiary during such period. An individual will not
cease to be an Employee in the case of: (a) any leave of absence approved by the
Company, or (b) transfers between locations of the Company or between the
Company or any Subsidiaries. For purposes of Incentive Stock Options, no such
leave may exceed ninety (90) days, unless reemployment upon expiration of such
leave is guaranteed by statute or contract. If reemployment upon expiration of a
leave of absence approved by the Company or a Subsidiary, as applicable, is not
so guaranteed, then ninety (90) days following the ninety-first (91st) day of
such leave, any Incentive Stock Option held by a Participant will cease to be
treated as an Incentive Stock Option and will be treated for tax purposes as a
Non-Statutory Stock Option. Neither service as a Director nor payment of a
Director’s fee by the Company will be sufficient to constitute “employment” by
the Company.

 

2.21     “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended. Any reference to a section of the Exchange Act herein will be deemed
to include a reference to any applicable rules and regulations thereunder and
any successor or amended section of the Exchange Act.

 

2.22     “Fair Market Value” means, with respect to the Common Shares, as of any
date a price that is equal to the closing sale price of a Common Share as of the
end of the regular trading session on such date, as reported by the Nasdaq Stock
Market or any national securities exchange on which the Common Shares are then
listed (or, if no shares were traded on such date, as of the next preceding date
on which there was such a trade) or if the Common Shares are not so listed,
admitted to unlisted trading privileges or reported on any national exchange,
the closing sale price as of the immediately preceding trading date at the end
of the regular trading session, as reported by the OTC Bulletin Board, OTC
Markets or other comparable quotation service (or, if no shares were traded or
quoted on such date, as of the next preceding date on which there was such a
trade or quote). In the event the Common Shares are not publicly traded at the
time a determination of its value is required to be made hereunder, the
determination of Fair Market Value shall be made by the Committee in such manner
as it deems appropriate and in good faith in the exercise of its reasonable
discretion, and consistent with the definition of “fair market value” under
Section 409A of the Code. If determined by the Committee, such determination
will be final, conclusive and binding for all purposes and on all persons,
including the Company, the shareholders of the Company, the Participants and
their respective successors-in-interest. No member of the Committee will be
liable for any determination regarding the fair market value of the Common
Shares that is made in good faith.

 

3

--------------------------------------------------------------------------------

 

 

2.23      “Grant Date” means the date an Award is granted to a Participant
pursuant to this Plan and as determined pursuant to Section 5 of this Plan.

 

2.24     “Incentive Stock Option” means a right to purchase Common Shares
granted to an Employee pursuant to Section 6 of this Plan that is designated as
and intended to meet the requirements of an “incentive stock option” within the
meaning of Section 422 of the Code.

 

2.25     “Individual Agreement” has the meaning set forth in Section 2.8 of this
Plan.

 

2.26     “Non-Employee Director” means a Director who is not an Employee.

 

2.27     “Non-Employee Director Award” means any Award granted, whether singly,
in combination, or in tandem, to an Eligible Recipient who is a Non-Employee
Director, pursuant to such applicable terms, conditions and limitations as the
Board or Committee may establish in accordance with this Plan, including any
Non-Employee Director Option.

 

2.28     “Non-Employee Director Option” means a Non-Statutory Stock Option
granted to a Non-Employee Director pursuant to Section 10 of this Plan.

 

2.29     “Non-Statutory Stock Option” means a right to purchase Common Shares
granted to an Eligible Recipient pursuant to Section 6 of this Plan that is not
intended to meet the requirements of or does not qualify as an Incentive Stock
Option.

 

2.30     “Option” means an Incentive Stock Option or a Non-Statutory Stock
Option, including a Non-Employee Director Option.

 

2.31     “Other Stock-Based Award” means an Award, denominated in Shares, not
otherwise described by the terms of this Plan, granted pursuant to Section 11 of
this Plan.

 

2.32     “Participant” means an Eligible Recipient who receives one or more
Awards under this Plan.

 

2.33     “Performance Award” means a right granted to an Eligible Recipient
pursuant to Section 9 of this Plan to receive an amount of cash, number of
Shares, or a combination of both, contingent upon and the value of which at the
time it is payable is determined as a function of the extent of the achievement
of one or more Performance Goals during a specified Performance Period or the
achievement of other objectives during a specified period.

 

2.34     “Performance Goals” mean with respect to any applicable Award, one or
more targets, goals or levels of attainment required to be achieved during the
specified Performance Period, as set forth in the related Award Agreement.

 

4

--------------------------------------------------------------------------------

 

 

2.35     “Performance Period” means the period of time, as determined by the
Committee, during which the Performance Goals must be met in order to determine
the degree of payout or vesting with respect to an Award.

 

2.36     “Period of Restriction” means the period when a Restricted Stock Award
or Restricted Stock Units are subject to a substantial risk of forfeiture (based
on the passage of time, the achievement of Performance Goals, or upon the
occurrence of other events as determined by the Committee, in its discretion),
as provided in Section 8 of this Plan.

 

2.37     “Person” means an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, governmental authority or any other entity of
whatever nature.

 

2.38     “Plan” means this DiaMedica Therapeutics Inc. 2019 Equity Incentive
Plan, as may be amended from time to time.

 

2.39     “Plan Year” means the Company’s fiscal year.

 

2.40     “Previously Acquired Shares” means Shares that are already owned by the
Participant or, with respect to any Award, that are to be issued to the
Participant upon the grant, exercise, vesting or settlement of such Award.

 

2.41     “Restricted Stock Award” means an award of Common Shares granted to an
Eligible Recipient pursuant to Section 8 of this Plan that is subject to the
restrictions on transferability and the risk of forfeiture imposed by the
provisions of such Section 8.

 

2.42     “Restricted Stock Unit” means an award denominated in Shares granted to
an Eligible Recipient pursuant to Section 8 of this Plan.

 

2.43     “Retirement,” means, unless otherwise defined in the Award Agreement or
in an Individual Agreement between the Participant and the Company or one of its
Subsidiaries or Affiliates, “Retirement” as defined from time to time for
purposes of this Plan by the Committee or by the Company’s chief human resources
officer or other person performing that function or, if not so defined, means
voluntary termination of employment or service by the Participant on or after
the date the Participant reaches age fifty-five (55) with the present intention
to leave the Company’s industry or to leave the general workforce.

 

2.44     “Securities Act” means the United States Securities Act of 1933, as
amended. Any reference to a section of the Securities Act herein will be deemed
to include a reference to any applicable rules and regulations thereunder and
any successor or amended section of the Securities Act.

 

2.45     “Stock Appreciation Right” means a right granted to an Eligible
Recipient pursuant to Section 7 of this Plan to receive a payment from the
Company upon exercise, in the form of Shares, cash or a combination of both,
equal to the difference between the Fair Market Value of one or more Shares and
the grant price of such shares under the terms of such Stock Appreciation Right.

 

2.46     “Stock-Based Award” means any Award, denominated in Shares, made
pursuant to this Plan, including Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Deferred Stock Units, Performance Awards or Other
Stock-Based Awards.

 

5

--------------------------------------------------------------------------------

 

 

2.47     “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, an
interest of more than fifty percent (50%) by reason of stock ownership or
otherwise.

 

2.48     “Tax Date” means the date any withholding or employment related tax
obligation arises under the Code or any Applicable Law for a Participant with
respect to an Award.

 

2.49     “Tax Laws” has the meaning set forth in Section 22.8 of this Plan.

 

3.

Plan Administration.

 

3.1     The Committee. This Plan will be administered by the Committee. The
Committee will act by majority approval of the members at a meeting or by
unanimous written consent, and a majority of the members of the Committee will
constitute a quorum. The Committee may exercise its duties, power and authority
under this Plan in its sole discretion without the consent of any Participant or
other party, unless this Plan specifically provides otherwise. The Committee
will not be obligated to treat Participants or Eligible Recipients uniformly,
and determinations made under this Plan may be made by the Committee selectively
among Participants or Eligible Recipients, whether or not such Participants and
Eligible Recipients are similarly situated. Each determination, interpretation
or other action made or taken by the Committee pursuant to the provisions of
this Plan will be final, conclusive and binding for all purposes and on all
persons, and no member of the Committee will be liable for any action or
determination made in good faith with respect to this Plan or any Award granted
under this Plan.

 

3.2     Authority of the Committee. In accordance with and subject to the
provisions of this Plan, the Committee will have full and exclusive
discretionary power and authority to take such actions as it deems necessary and
advisable with respect to the administration of this Plan, including the
following:

 

(a)     To designate the Eligible Recipients to be selected as Participants;

 

(b)     To determine the nature, extent and terms of the Awards to be made to
each Participant, including the amount of cash or number of Shares to be subject
to each Award, any exercise price or grant price, the manner in which Awards
will vest, become exercisable, settled or paid out and whether Awards will be
granted in tandem with other Awards, and the form of Award Agreement, if any,
evidencing such Award;

 

(c)     To determine the time or times when Awards will be granted;

 

(d)     To determine the duration of each Award;

 

(e)     To determine the terms, restrictions and other conditions to which the
grant of an Award or the payment or vesting of Awards may be subject;

 

(f)     To construe and interpret this Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration and in
so doing, to correct any defect, omission, or inconsistency in this Plan or in
an Award Agreement, in a manner and to the extent it will deem necessary or
expedient to make this Plan fully effective;

 

(g)     To determine Fair Market Value in accordance with Section 2.22 of this
Plan;

 

(h)     To amend this Plan or any Award Agreement, as provided in this Plan;

 

6

--------------------------------------------------------------------------------

 

 

(i)     To adopt subplans or special provisions applicable to Awards regulated
by the laws of a jurisdiction other than, and outside of, the United States,
which except as otherwise provided in this Plan, such subplans or special
provisions may take precedence over other provisions of this Plan;

 

(j)     To authorize any person to execute on behalf of the Company any Award
Agreement or any other instrument required to effect the grant of an Award
previously granted by the Committee;

 

(k)     To determine whether Awards will be settled in Shares, cash or in any
combination thereof;

 

(l)     To determine whether Awards will be adjusted for dividend equivalents,
with “Dividend Equivalents” meaning a credit, made at the discretion of the
Committee, to the account of a Participant in an amount equal to the cash
dividends paid on one Common Share for each Common Share represented by an Award
held by such Participant, subject to Section 12 of this Plan and any other
provision of this Plan, and which Dividend Equivalents may be subject to the
same conditions and restrictions as the Awards to which they attach and may be
settled in the form of cash, Shares, or in any combination of both; and

 

(m)     To impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any Shares, including restrictions
under an insider trading policy, stock ownership guidelines, restrictions as to
the use of a specified brokerage firm for such resales or other transfers and
other restrictions designed to increase equity ownership by Participants or
otherwise align the interests of Participants with the Company’s shareholders.

 

3.3     Delegation. To the extent permitted by Applicable Law, the Committee may
delegate to one or more of its members or to one or more officers of the Company
or any Subsidiary or to one or more agents or advisors such administrative
duties or powers as it may deem advisable, and the Committee or any individuals
to whom it has delegated duties or powers as aforesaid may employ one or more
individuals to render advice with respect to any responsibility the Committee or
such individuals may have under this Plan. The Committee may, by resolution,
authorize one or more directors of the Company or one or more officers of the
Company to do one or both of the following on the same basis as can the
Committee: (a) designate Eligible Recipients to be recipients of Awards pursuant
to this Plan; and (b) determine the size of any such Awards; provided, however,
that (x) the Committee will not delegate such responsibilities to any such
director(s) or officer(s) for any Awards granted to an Eligible Recipient: (i)
who is a Non-Employee Director or who is subject to the reporting and liability
provisions of Section 16 under the Exchange Act, or (ii) to whom authority to
grant or amend Awards has been delegated hereunder; provided, further; that any
delegation of administrative authority will only be permitted to the extent it
is permissible under Applicable Law; (y) the resolution providing such
authorization will set forth the type of Awards and total number of each type of
Awards such director(s) or officer(s) may grant; and (z) such director(s) or
officer(s) will report periodically to the Committee regarding the nature and
scope of the Awards granted pursuant to the authority delegated. At all times,
the delagatee appointed under this Section 3.3 will serve in such capacity at
the pleasure of the Committee.

 

3.4     No Re-pricing. Notwithstanding any other provision of this Plan other
than Section 4.5 of this Plan, the Committee may not, without prior approval of
the Company’s shareholders, seek to effect any re-pricing of any previously
granted, “underwater” Option or Stock Appreciation Right by: (a) amending or
modifying the terms of the Option or Stock Appreciation Right to lower the
exercise price or grant price; (b) canceling the underwater Option or Stock
Appreciation Right in exchange for (i) cash; (ii) replacement Options or Stock
Appreciation Rights having a lower exercise price or grant price; or (iii) other
Awards; or (c) repurchasing the underwater Options or Stock Appreciation Rights
and granting new Awards under this Plan. For purposes of this Section 3.4, an
Option or Stock Appreciation Right will be deemed to be “underwater” at any time
when the Fair Market Value of the Common Shares is less than the exercise price
of the Option or grant price of the Stock Appreciation Right.

 

7

--------------------------------------------------------------------------------

 

 

3.5     Participants Based Outside of the United States. In addition to the
authority of the Committee under Section 3.2(i) and notwithstanding any other
provision of this Plan, the Committee may, in its sole discretion, amend the
terms of this Plan or Awards with respect to Participants resident outside of
the United States or employed by a non-U.S. Subsidiary in order to comply with
local legal requirements, to otherwise protect the Company’s or Subsidiary’s
interests or to meet objectives of this Plan, and may, where appropriate,
establish one or more sub-plans (including the adoption of any required rules
and regulations) for the purposes of qualifying for preferred tax treatment
under foreign tax laws. The Committee will have no authority, however, to take
action pursuant to this Section 3.5: (a) to reserve Shares or grant Awards in
excess of the limitations provided in Section 4.1 of this Plan; (b) to effect
any re-pricing in violation of Section 3.4 of this Plan; (c) to grant Options or
Stock Appreciation Rights having an exercise price or grant price less than one
hundred percent (100%) of the Fair Market Value of one Share on the Grant Date
in violation of Section 6.3 or Section 7.3 of this Plan; or (d) for which
shareholder approval would then be required pursuant to Section 19.2 of this
Plan.

 

4.

Shares Available for Issuance.

 

4.1     Maximum Number of Shares Available. Subject to adjustment as provided in
Section 4.5 of this Plan, the maximum number of Shares that will be available
for issuance under this Plan shall not exceed 2,000,000.

 

4.2     Limits on Incentive Stock Options and Non-Employee Director Awards.
Notwithstanding any other provisions of this Plan to the contrary and subject to
adjustment as provided in Section 4.5 of this Plan,

 

(a)     the maximum aggregate number of shares of Common Stock that will be
available for issuance pursuant to Incentive Stock Options under this Plan may
not exceed 2,000,000 shares; and

 

(b)     the maximum aggregate number of shares of Common Stock granted as an
Award to any Non-Employee Director in any one Plan Year will be 100,000 shares;
provided that such limit will not apply to any election of a Non-Employee
Director to receive shares of Common Stock in lieu of all or a portion of any
annual Board, committee, chair or other retainer, or any meeting fees otherwise
payable in cash.

 

4.3     Accounting for Awards. Shares that are issued under this Plan or that
are subject to outstanding Awards will be applied to reduce the maximum number
of Shares remaining available for issuance under this Plan only to the extent
they are used; provided, however, that the full number of Shares subject to a
stock-settled Stock Appreciation Right or other Stock-Based Award will be
counted against the Shares authorized for issuance under this Plan, regardless
of the number of Shares actually issued upon settlement of such Stock
Appreciation Right or other Stock-Based Award. Furthermore, any Shares withheld
to satisfy tax withholding obligations on Awards issued under this Plan, any
Shares withheld to pay the exercise price or grant price of Awards under this
Plan and any Shares not issued or delivered as a result of the “net exercise” of
an outstanding Option pursuant to Section 6.5 or settlement of a Stock
Appreciation Right in Shares pursuant to Section 7.7 will be counted against the
Shares authorized for issuance under this Plan and will not be available again
for grant under this Plan. Shares subject to Awards settled in cash will again
be available for issuance pursuant to Awards granted under the Plan. Any Shares
repurchased by the Company on the open market using the proceeds from the
exercise of an Award will not increase the number of Shares available for future
grant of Awards. Any shares of Common Stock related to Awards granted under this
Plan that terminate by expiration, forfeiture, cancellation or otherwise without
the issuance of the Shares, will be available again for grant under this Plan.
To the extent permitted by Applicable Law, Shares issued in assumption of, or in
substitution for, any outstanding awards of any entity acquired in any form of
combination by the Company or a Subsidiary pursuant to Section 20 of this Plan
or otherwise will not be counted against Shares available for issuance pursuant
to this Plan. The Shares available for issuance under this Plan may be
authorized and unissued shares or treasury shares.

 

8

--------------------------------------------------------------------------------

 

 

4.4     Stock Distributed. Any Shares distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Common Shares, treasury
Common Shares or Common Shares purchased on the open market.

 

4.5     Adjustments to Shares and Awards.

 

(a)     In the event of any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock dividend, stock split,
combination of shares, rights offering, divestiture or extraordinary dividend
(including a spin off) or any other similar change in the corporate structure or
Shares the Company, the Committee (or, if the Company is not the surviving
corporation in any such transaction, the board of directors of the surviving
corporation) will make appropriate adjustment or substitutions (which
determination will be conclusive) as to: (i) the number and kind of securities
or other property (including cash) available for issuance or payment under this
Plan, including the sub-limits set forth in Section 4.2 of this Plan, and (ii)
in order to prevent dilution or enlargement of the rights of Participants, the
number and kind of securities or other property (including cash) subject to
outstanding Awards and the exercise price of outstanding Awards; provided,
however, that this Section 4.5 will not limit the authority of the Committee to
take action pursuant to Section 15 of this Plan in the event of a Change in
Control. The determination of the Committee as to the foregoing adjustments
and/or substitutions, if any, will be final, conclusive and binding on
Participants under this Plan.

 

(b)     Notwithstanding anything else herein to the contrary, without affecting
the number of Shares reserved or available hereunder, the limits in Section 4.1
or 4.2 of this Plan, the Committee may authorize the issuance or assumption of
benefits under this Plan in connection with any merger, consolidation,
acquisition of property or stock or reorganization upon such terms and
conditions as it may deem appropriate, subject to compliance with the rules
under Sections 422, 424 and 409A of the Code, or any successor regulations, as
and where applicable.

 

5.

Participation.

 

Participants in this Plan will be those Eligible Recipients who, in the judgment
of the Committee, have contributed, are contributing or are expected to
contribute to the achievement of the objectives of the Company or its
Subsidiaries. Eligible Recipients may be granted from time to time one or more
Awards, singly or in combination or in tandem with other Awards, as may be
determined by the Committee in its sole discretion. Awards will be deemed to be
granted as of the date specified in the grant resolution of the Committee, which
date will be the Grant Date of any related Award Agreement with the Participant.

 

9

--------------------------------------------------------------------------------

 

 

6.

Options.

 

6.1     Grant. An Eligible Recipient may be granted one or more Options under
this Plan, and such Options will be subject to such terms and conditions,
consistent with the other provisions of this Plan, as may be determined by the
Committee in its sole discretion; provided, however, that any Option granted
under this Plan shall comply with Applicable Law and applicable stock exchange
rules. Incentive Stock Options may be granted solely to eligible Employees of
the Company or a Subsidiary. The Committee shall designate whether an Option is
to be considered an Incentive Stock Option or a Non-Statutory Stock Option. To
the extent that any Incentive Stock Option (or portion thereof) granted under
this Plan ceases for any reason to qualify as an “incentive stock option” for
purposes of Section 422 of the Code, such Incentive Stock Option (or portion
thereof) will continue to be outstanding for purposes of this Plan but will
thereafter be deemed to be a Non-Statutory Stock Option. Options may be granted
to an Eligible Recipient for services provided to a Subsidiary only if, with
respect to such Eligible Recipient, the underlying Shares constitute “service
recipient stock” within the meaning of Treas. Reg. Sec. 1.409A-1(b)(5)(iii)
promulgated under the Code.

 

6.2     Award Agreement. Each Option grant will be evidenced by an Award
Agreement that will specify the exercise price of the Option, the maximum
duration of the Option, the number of Shares to which the Option pertains, the
conditions upon which an Option will become vested and exercisable, and such
other provisions as the Committee will determine which are not inconsistent with
the terms of this Plan or applicable stock exchange rules. The Award Agreement
also will specify whether the Option is intended to be an Incentive Stock Option
or a Non-Statutory Stock Option.

 

6.3     Exercise Price. The per share price to be paid by a Participant upon
exercise of an Option granted pursuant to this Section 6 will be determined by
the Committee in its sole discretion at the time of the Option grant; provided,
however, that such price will not be less than one hundred percent (100%) of the
Fair Market Value of one Share on the Grant Date (one hundred and ten percent
(110%) of the Fair Market Value if, at the time the Incentive Stock Option is
granted, the Participant owns, directly or indirectly, more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any parent or subsidiary corporation of the Company).

 

6.4     Exercisability and Duration. An Option will become exercisable at such
times and in such installments and upon such terms and conditions as may be
determined by the Committee in its sole discretion at the time of grant,
including (a) the achievement of one or more of the Performance Goals; or that
(b) the Participant remain in the continuous employment or service with the
Company or a Subsidiary for a certain period; provided, however, that no Option
may be exercisable after ten (10) years from the Grant Date (five (5) years from
the Grant Date in the case of an Incentive Stock Option that is granted to a
Participant who owns, directly or indirectly, more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or any parent
or subsidiary corporation of the Company). Notwithstanding the foregoing, if the
exercise of an Option that is exercisable in accordance with its terms is
prevented by the provisions of Section 17 of this Plan, the Option will remain
exercisable until thirty (30) days after the date such exercise first would no
longer be prevented by such provisions, but in any event no later than the
expiration date of such Option.

 

6.5     Payment of Exercise Price.

 

(a)     The total purchase price of the Shares to be purchased upon exercise of
an Option will be paid entirely in cash (including check, bank draft or money
order); provided, however, that the Committee, in its sole discretion and upon
terms and conditions established by the Committee, may allow such payments to be
made, in whole or in part, by (i) tender of a Broker Exercise Notice; (ii) by
tender, either by actual delivery or attestation as to ownership, of Previously
Acquired Shares; (iii) a “net exercise” of the Option (as further described in
paragraph (b), below); (iv) by a combination of such methods; or (v) any other
method approved or accepted by the Committee in its sole discretion and
permitted under applicable law. Notwithstanding any other provision of this Plan
to the contrary, no Participant who is a Director or an “executive officer” of
the Company within the meaning of Section 13(k) of the Exchange Act will be
permitted to make payment with respect to any Awards granted under this Plan, or
continue any extension of credit with respect to such payment with a loan from
the Company or a loan arranged by the Company in violation of Section 13(k) of
the Exchange Act.

 

10

--------------------------------------------------------------------------------

 

 

(b)     In the case of a “net exercise” of an Option, the Company will not
require a payment of the exercise price of the Option from the Participant but
will reduce the number of Shares issued upon the exercise by the largest number
of whole shares that has a Fair Market Value on the exercise date that does not
exceed the aggregate exercise price for the shares exercised under this method.
Shares will no longer be outstanding under an Option (and will therefore not
thereafter be exercisable) following the exercise of such Option to the extent
of (i) shares used to pay the exercise price of an Option under the “net
exercise,” (ii) shares actually delivered to the Participant as a result of such
exercise and (iii) any shares withheld for purposes of tax withholding pursuant
to Section 14 of this Plan.

 

(c)     For purposes of such payment, Previously Acquired Shares tendered or
covered by an attestation will be valued at their Fair Market Value on the
exercise date of the Option.

 

6.6     Manner of Exercise. An Option may be exercised by a Participant in whole
or in part from time to time, subject to the conditions contained in this Plan
and in the Award Agreement evidencing such Option, by delivery in person, by
facsimile or electronic transmission or through the mail of written notice of
exercise to the Company at its principal executive office (or to the Company’s
designee as may be established from time to time by the Company and communicated
to Participants) and by paying in full the total exercise price for the Shares
to be purchased in accordance with Section 6.5 of this Plan.

 

7.

Stock Appreciation Rights.

 

7.1     Grant. An Eligible Recipient may be granted one or more Stock
Appreciation Rights under this Plan, and such Stock Appreciation Rights will be
subject to such terms and conditions, consistent with the other provisions of
this Plan, as may be determined by the Committee in its sole discretion. Stock
Appreciation Rights may be granted to an Eligible Recipient for services
provided to a Subsidiary only if, with respect to such Eligible Recipient, the
underlying Shares constitute “service recipient stock” within the meaning of
Treas. Reg. Sec. 1.409A-1(b)(5)(iii) promulgated under the Code.

 

7.2     Award Agreement. Each Stock Appreciation Right will be evidenced by an
Award Agreement that will specify the grant price of the Stock Appreciation
Right, the term of the Stock Appreciation Right, and such other provisions as
the Committee will determine which are not inconsistent with the terms of this
Plan.

 

7.3     Grant Price. The grant price of a Stock Appreciation Right will be
determined by the Committee, in its discretion, at the Grant Date; provided,
however, that such price may not be less than one hundred percent (100%) of the
Fair Market Value of one Share on the Grant Date.

 

7.4     Exercisability and Duration. A Stock Appreciation Right will become
exercisable at such times and in such installments as may be determined by the
Committee in its sole discretion at the time of grant; provided, however, that
no Stock Appreciation Right may be exercisable after ten (10) years from its
Grant Date. Notwithstanding the foregoing, if the exercise of a Stock
Appreciation Right that is exercisable in accordance with its terms is prevented
by the provisions of Section 17 of this Plan, the Stock Appreciation Right will
remain exercisable until thirty (30) days after the date such exercise first
would no longer be prevented by such provisions, but in any event no later than
the expiration date of such Stock Appreciation Right.

 

11

--------------------------------------------------------------------------------

 

 

7.5     Manner of Exercise. A Stock Appreciation Right will be exercised by
giving notice in the same manner as for Options, as set forth in Section 6.6 of
this Plan, subject to any other terms and conditions consistent with the other
provisions of this Plan as may be determined by the Committee in its sole
discretion.

 

7.6     Settlement. Upon the exercise of a Stock Appreciation Right, a
Participant will be entitled to receive payment from the Company in an amount
determined by multiplying:

 

(a)     The excess of the Fair Market Value of a Share on the date of exercise
over the per share grant price; by

 

(b)     The number of Shares with respect to which the Stock Appreciation Right
is exercised.

 

7.7     Form of Payment. Payment, if any, with respect to a Stock Appreciation
Right settled in accordance with Section 7.6 of this Plan will be made in
accordance with the terms of the applicable Award Agreement, in cash, Shares or
a combination thereof, as the Committee determines.

 

8.

Restricted Stock Awards, Restricted Stock Units and Deferred Stock Units.

 

8.1     Grant. An Eligible Recipient may be granted one or more Restricted Stock
Awards, Restricted Stock Units or Deferred Stock Units under this Plan, and such
Awards will be subject to such terms and conditions, consistent with the other
provisions of this Plan, as may be determined by the Committee in its sole
discretion. Restricted Stock Units will be similar to Restricted Stock Awards
except that no Shares are actually awarded to the Participant on the Grant Date
of the Restricted Stock Units. Restricted Stock Units and Deferred Stock Units
will be denominated in Shares but paid in cash, Shares or a combination of cash
and Shares as the Committee, in its sole discretion, will determine, and as
provided in the Award Agreement.

 

8.2     Award Agreement. Each Restricted Stock Award, Restricted Stock Unit or
Deferred Stock Unit grant will be evidenced by an Award Agreement that will
specify the type of Award, the period(s) of restriction, the number of Shares
subject to a Restricted Stock Award, or the number of Restricted Stock Units or
Deferred Stock Units granted, and such other provisions as the Committee will
determine that are not inconsistent with the terms of this Plan.

 

8.3     Conditions and Restrictions. Subject to the terms and conditions of this
Plan, the Committee will impose such conditions or restrictions on a Restricted
Stock Award, Restricted Stock Units or Deferred Stock Units granted pursuant to
this Plan as it may deem advisable including a requirement that Participants pay
a stipulated purchase price for each Share underlying a Restricted Stock Award,
Restricted Stock Unit or Deferred Stock Unit, restrictions based upon the
achievement of specific Performance Goals, time-based restrictions on vesting
following the attainment of the Performance Goals, time-based restrictions,
restrictions under Applicable Laws or holding requirements or sale restrictions
placed on the Shares by the Company upon vesting of such Restricted Stock Award,
Restricted Stock Units or Deferred Stock Units.

 

12

--------------------------------------------------------------------------------

 

 

8.4     Voting Rights. Unless otherwise determined by the Committee and set
forth in a Participant’s Award Agreement, to the extent permitted or required by
Applicable Law, as determined by the Committee, Participants holding a
Restricted Stock Award granted hereunder will be granted the right to exercise
full voting rights with respect to the Shares underlying such Restricted Stock
Award during the Period of Restriction. A Participant will have no voting rights
with respect to any Restricted Stock Units or Deferred Stock Units granted
hereunder.

 

8.5     Dividend Rights.

 

(a)     Unless otherwise determined by the Committee and set forth in a
Participant’s Award Agreement, to the extent permitted or required by Applicable
Law, as determined by the Committee, Participants holding a Restricted Stock
Award granted hereunder will have the same dividend rights as the Company’s
other shareholders. Notwithstanding the foregoing any such dividends as to a
Restricted Stock Award that is subject to vesting requirements will be subject
to forfeiture and termination to the same extent as the Restricted Stock Award
to which such dividends relate and the Award Agreement may require that any cash
dividends be reinvested in additional Shares subject to the Restricted Stock
Award and subject to the same conditions and restrictions as the Restricted
Stock Award with respect to which the dividends were paid. In no event will
dividends with respect to Restricted Stock Awards that are subject to vesting be
paid or distributed until the vesting provisions of such Restricted Stock Award
lapse.

 

(b)     Unless otherwise determined by the Committee and set forth in a
Participant’s Award Agreement, to the extent permitted or required by Applicable
Law, as determined by the Committee, prior to settlement or forfeiture, any
Restricted Stock Units or Deferred Stock Unit awarded under this Plan may, at
the Committee’s discretion, carry with it a right to Dividend Equivalents. Such
right entitles the Participant to be credited with an amount equal to all cash
dividends paid on one Share while the Restricted Stock Unit or Deferred Stock
Unit is outstanding. Dividend Equivalents may be converted into additional
Restricted Stock Units or Deferred Stock Units and may (and will, to the extent
required below) be made subject to the same conditions and restrictions as the
Restricted Stock Units or Deferred Stock Units to which they attach. Settlement
of Dividend Equivalents may be made in the form of cash, in the form of Shares,
or in a combination of both. Dividend Equivalents as to Restricted Stock Units
or Deferred Stock Units will be subject to forfeiture and termination to the
same extent as the corresponding Restricted Stock Units or Deferred Stock Units
as to which the Dividend Equivalents relate. In no event will Participants
holding Restricted Stock Units or Deferred Stock Units be entitled to receive
the payment of any Dividend Equivalents on such Restricted Stock Units or
Deferred Stock Units until the vesting provisions of such Restricted Stock Units
or Deferred Stock Units lapse.

 

8.6     Enforcement of Restrictions. To enforce the restrictions referred to in
this Section 8, the Committee may place a legend on the stock certificates
representing Restricted Stock Awards referring to such restrictions and may
require the Participant, until the restrictions have lapsed, to keep the stock
certificates, together with duly endorsed stock powers, in the custody of the
Company or its transfer agent, or to maintain evidence of stock ownership,
together with duly endorsed stock powers, in a certificateless book entry stock
account with the Company’s transfer agent. Alternatively, Restricted Stock
Awards may be held in non-certificated form pursuant to such terms and
conditions as the Company may establish with its registrar and transfer agent or
any third-party administrator designated by the Company to hold Restricted Stock
Awards on behalf of Participants.

 

13

--------------------------------------------------------------------------------

 

 

8.7     Lapse of Restrictions; Settlement. Except as otherwise provided in this
Plan, including without limitation this Section 8 and 16.4 of this Plan, Shares
underlying a Restricted Stock Award will become freely transferable by the
Participant after all conditions and restrictions applicable to such shares have
been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations). Upon the vesting of a Restricted Stock Unit, the
Restricted Stock Unit will be settled, subject to the terms and conditions of
the applicable Award Agreement, (a) in cash, based upon the Fair Market Value of
the vested underlying Shares, (b) in Shares or (c) a combination thereof, as
provided in the Award Agreement, except to the extent that a Participant has
properly elected to defer income that may be attributable to a Restricted Stock
Unit under a Company deferred compensation plan or arrangement.

 

8.8     Section 83(b) Election for Restricted Stock Award. If a Participant
makes an election pursuant to Section 83(b) of the Code with respect to a
Restricted Stock Award, the Participant must file, within thirty (30) days
following the Grant Date of the Restricted Stock Award, a copy of such election
with the Company and with the Internal Revenue Service, in accordance with the
regulations under Section 83 of the Code. The Committee may provide in the Award
Agreement that the Restricted Stock Award is conditioned upon the Participant’s
making or refraining from making an election with respect to the award under
Section 83(b) of the Code.

 

9.

Performance Awards.

 

9.1     Grant. An Eligible Recipient may be granted one or more Performance
Awards under this Plan, and such Awards will be subject to such terms and
conditions, consistent with the other provisions of this Plan, as may be
determined by the Committee in its sole discretion, including the achievement of
one or more Performance Goals.

 

9.2     Award Agreement. Each Performance Award will be evidenced by an Award
Agreement that will specify the amount of cash, Shares, other Awards, or
combination of both to be received by the Participant upon payout of the
Performance Award, any Performance Goals upon which the Performance Award is
subject, any Performance Period during which any Performance Goals must be
achieved and such other provisions as the Committee will determine which are not
inconsistent with the terms of this Plan.

 

9.3     Vesting. Subject to the terms of this Plan, the Committee may impose
such restrictions or conditions, not inconsistent with the provisions of this
Plan, to the vesting of such Performance Awards as it deems appropriate,
including the achievement of one or more of the Performance Goals.

 

9.4     Earning of Performance Award Payment. Subject to the terms of this Plan
and the Award Agreement, after the applicable Performance Period has ended, the
holder of Performance Awards will be entitled to receive payout on the value and
number of Performance Awards earned by the Participant over the Performance
Period, to be determined as a function of the extent to which the corresponding
Performance Goals have been achieved and such other restrictions or conditions
imposed on the vesting and payout of the Performance Awards has been satisfied.

 

9.5     Form and Timing of Performance Award Payment. Subject to the terms of
this Plan, after the applicable Performance Period has ended, the holder of
Performance Awards will be entitled to receive payment on the value and number
of Performance Awards earned by the Participant over the Performance Period, to
be determined as a function of the extent to which the corresponding Performance
Goals have been achieved. Payment of earned Performance Awards will be as
determined by the Committee and as evidenced in the Award Agreement. Subject to
the terms of this Plan, the Committee, in its sole discretion, may pay earned
Performance Awards in the form of cash, in Shares or other Awards (or in a
combination thereof) equal to the value of the earned Performance Awards at the
close of the applicable Performance Period. Payment of any Performance Award
will be made as soon as practicable after the Committee has determined the
extent to which the applicable Performance Goals have been achieved and not
later than the fifteenth (15th) day of the third (3rd) month immediately
following the later of the end of the Company’s fiscal year in which the
Performance Period ends and any additional vesting restrictions are satisfied or
the end of the calendar year in which the Performance Period ends and any
additional vesting restrictions are satisfied, except to the extent that a
Participant has properly elected to defer payment that may be attributable to a
Performance Award under a Company deferred compensation plan or arrangement. The
determination of the Committee with respect to the form and time of payment of
Performance Awards will be set forth in the Award Agreement pertaining to the
grant of the Performance Award. Any Shares or other Awards issued in payment of
earned Performance Awards may be granted subject to any restrictions deemed
appropriate by the Committee, including that the Participant remain in the
continuous employment or service with the Company or a Subsidiary for a certain
period.

 

14

--------------------------------------------------------------------------------

 

 

9.6     Evaluation of Performance. The Committee may provide in any such Award
Agreement including Performance Goals that any evaluation of performance may
include or exclude any of the following events that occurs during a Performance
Period: (a) items related to a change in accounting principles; (b) items
relating to financing activities; (c) expenses for restructuring or productivity
initiatives; (d) other non-operating items; (e) items related to acquisitions;
(f) items attributable to the business operations of any entity acquired by the
Company during the Performance Period; (g) items related to the disposal of a
business or segment of a business; (h) items related to discontinued operations
that do not qualify as a segment of a business under applicable accounting
standards; (i) items attributable to any stock dividend, stock split,
combination or exchange of stock occurring during the Performance Period; (j)
any other items of significant income or expense which are determined to be
appropriate adjustments; (k) items relating to unusual or extraordinary
corporate transactions, events or developments; (l) items related to
amortization of acquired intangible assets; (m) items that are outside the scope
of the Company’s core, on-going business activities; (n) items related to
acquired in-process research and development; (o) items relating to changes in
tax laws; (p) items relating to major licensing or partnership arrangements; (q)
items relating to asset impairment charges; (r) items relating to gains or
losses for litigation, arbitration and contractual settlements; (s) foreign
exchange gains and losses; or (t) items relating to any other unusual or
nonrecurring events or changes in applicable laws, accounting principles or
business conditions.

 

9.7     Adjustment of Performance Goals, Performance Periods or other Vesting
Criteria. The Committee may amend or modify the vesting criteria (including any
Performance Goals or Performance Periods) of any outstanding Awards based in
whole or in part on the financial performance of the Company (or any Subsidiary
or division, business unit or other sub-unit thereof) in recognition of unusual
or nonrecurring events (including the events described in Sections 9.6 or 4.5(a)
of this Plan) affecting the Company or the financial statements of the Company
or of changes in applicable laws, regulations or accounting principles, whenever
the Committee determines that such adjustments are appropriate in order to
prevent unintended dilution or enlargement of the benefits or potential benefits
intended to be made available under this Plan. The determination of the
Committee as to the foregoing adjustments, if any, will be final, conclusive and
binding on Participants under this Plan.

 

9.8     Dividend Rights. Participants holding Performance Awards granted under
this Plan will not receive any cash dividends or Dividend Equivalents based on
the dividends declared on Shares that are subject to such Performance Awards
during the period between the date that such Performance Awards are granted and
the date such Performance Awards are settled.

 

10.

Non-Employee Director Awards.

 

10.1     Automatic and Non-Discretionary Awards to Non-Employee Directors.
Subject to such terms and conditions, consistent with the other provisions of
this Plan, the Committee at any time and from time to time may approve
resolutions providing for the automatic grant to Non-Employee Directors of
Non-Employee Director Awards granted under this Plan and may grant to
Non-Employee Directors such discretionary Non-Employee Director Awards on such
terms and conditions, consistent with the other provisions of this Plan, as may
be determined by the Committee in its sole discretion, and set forth in an
applicable Award Agreement.

 

15

--------------------------------------------------------------------------------

 

 

10.2     Deferral of Award Payment; Election to Receive Award in Lieu of
Retainers. The Committee may permit Non-Employee Directors the opportunity to
defer the payment of an Award pursuant to such terms and conditions as the
Committee may prescribe from time to time. In addition, the Committee may permit
Non-Employee Directors to elect to receive, pursuant to the procedures
established by the Board or a committee of the Board, all or any portion of
their annual retainers, meeting fees, or other fees in Restricted Stock,
Restricted Stock Units, Deferred Stock Units or other Stock-Based Awards as
contemplated by this Plan in lieu of cash.

 

11.

Other Stock-Based Awards.

 

11.1     Other Stock-Based Awards. Subject to such terms and conditions,
consistent with the other provisions of this Plan, as may be determined by the
Committee in its sole discretion, the Committee may grant Other Stock-Based
Awards to Eligible Recipients not otherwise described by the terms of this Plan
(including the grant or offer for sale of unrestricted Shares) in such amounts
and subject to such terms and conditions as the Committee will determine. Such
Awards may involve the transfer of actual Shares to Participants as a bonus or
in lieu of obligations to pay cash or deliver other property under this Plan or
under other plans or compensatory arrangements, or payment in cash or otherwise
of amounts based on the value of Shares, and may include Awards designed to
comply with or take advantage of the applicable local laws of jurisdictions
other than the United States.

 

11.2     Value of Other Stock-Based Awards. Each Other Stock-Based Award will be
expressed in terms of Shares or units based on Shares, as determined by the
Committee. The Committee may establish Performance Goals in its discretion for
any Other Stock-Based Award. If the Committee exercises its discretion to
establish Performance Goals for any such Awards, the number or value of Other
Stock-Based Awards that will be paid out to the Participant will depend on the
extent to which the Performance Goals are met.

 

11.3     Payment of Other Stock-Based Awards. Payment, if any, with respect to
an Other Stock-Based Award will be made in accordance with the terms of the
Award, in cash or Shares for any Other Stock-Based Award, as the Committee
determines, except to the extent that a Participant has properly elected to
defer payment that may be attributable to an Other Stock-Based Award under a
Company deferred compensation plan or arrangement.

 

12.

Dividend Equivalents.

 

Subject to the provisions of this Plan and any Award Agreement, any Participant
selected by the Committee may be granted Dividend Equivalents based on the
dividends declared on Shares that are subject to any Award (including any Award
that has been deferred), to be credited as of dividend payment dates, during the
period between the date the Award is granted and the date the Award is
exercised, vests, settles, is paid or expires, as determined by the Committee.
Such Dividend Equivalents will be converted to cash or additional Shares by such
formula and at such time and subject to such limitations as may be determined by
the Committee and the Committee may provide that such amounts (if any) will be
deemed to have been reinvested in additional Shares or otherwise reinvested.
Notwithstanding the foregoing, the Committee may not grant Dividend Equivalents
based on the dividends declared on Shares that are subject to an Option or Stock
Appreciation Right or unvested Performance Awards; and further, no dividend or
Dividend Equivalents will be paid out with respect to any unvested Awards. 

 

16

--------------------------------------------------------------------------------

 

 

13.

Effect of Termination of Employment or Other Service.

 

13.1     Termination Due to Cause. Unless otherwise expressly provided by the
Committee in its sole discretion in an Award Agreement or the terms of an
Individual Agreement between the Participant and the Company or one of its
Subsidiaries or Affiliates or a plan or policy of the Company applicable to the
Participant specifically provides otherwise, and subject to Sections 13.4 and
13.5 of this Plan, in the event a Participant’s employment or other service with
the Company or any Subsidiary is terminated for Cause:

 

(a)     All outstanding Options and Stock Appreciation Rights held by the
Participant as of the effective date of such termination will be immediately
terminated and forfeited;

 

(b)     All outstanding but unvested Restricted Stock Awards, Restricted Stock
Units, Performance Awards and Other Stock-Based Awards held by the Participant
as of the effective date of such termination will be terminated and forfeited;
and

 

(c)     All other outstanding Awards to the extent not vested will be
immediately terminated and forfeited.

 

13.2     Termination Due to Death, Disability or Retirement. Unless otherwise
expressly provided by the Committee in its sole discretion in an Award Agreement
between the Participant and the Company or one of its Subsidiaries or Affiliates
or the terms of an Individual Agreement or a plan or policy of the Company
applicable to the Participant specifically provides otherwise, and subject to
Sections 13.4, 13.5 and 15 of this Plan, in the event a Participant’s employment
or other service with the Company and all Subsidiaries is terminated by reason
of death or Disability of a Participant, or in the case of a Participant that is
an Employee, Retirement:

 

(a)     All outstanding Options (excluding Non-Employee Director Options in the
case of Retirement) and Stock Appreciation Rights held by the Participant as of
the effective date of such termination or Retirement will, to the extent
exercisable as of the date of such termination or Retirement, remain exercisable
for a period of one (1) year after the date of such termination or Retirement
(but in no event after the expiration date of any such Option or Stock
Appreciation Right) and Options and Stock Appreciation Rights not exercisable as
of the date of such termination or Retirement will be terminated and forfeited;

 

(b)     All outstanding unvested Restricted Stock Awards held by the Participant
as of the effective date of such termination or Retirement will be terminated
and forfeited; and

 

(c)     All outstanding unvested Restricted Stock Units, Performance Awards, and
Other Stock-Based Awards held by the Participant as of the effective date of
such termination or Retirement will be terminated and forfeited; provided,
however, that with respect to any such Awards the vesting of which is based on
the achievement of Performance Goals, if a Participant’s employment or other
service with the Company or any Subsidiary, as the case may be, is terminated
prior to the end of the Performance Period of such Award, but after the
conclusion of a portion of the Performance Period (but in no event less than one
year), the Committee may, in its sole discretion, cause Shares to be delivered
or payment made (except to the extent that a Participant has properly elected to
defer income that may be attributable to such Award under a Company deferred
compensation plan or arrangement) with respect to the Participant’s Award, but
only if otherwise earned for the entire Performance Period and only with respect
to the portion of the applicable Performance Period completed at the date of
such event, with proration based on the number of months or years that the
Participant was employed or performed services during the Performance Period.
The Committee will consider the provisions of Section 13.5 of this Plan and will
have the discretion to consider any other fact or circumstance in making its
decision as to whether to deliver such Shares or other payment, including
whether the Participant again becomes employed.

 

17

--------------------------------------------------------------------------------

 

 

13.3     Termination for Reasons Other than Death, Disability or Retirement.
Unless otherwise expressly provided by the Committee in its sole discretion in
an Award Agreement or the terms of an Individual Agreement between the
Participant and the Company or one of its Subsidiaries or Affiliates or a plan
or policy of the Company applicable to the Participant specifically provides
otherwise, and subject to Sections 13.4, 13.5 and 15 of this Plan, in the event
a Participant’s employment or other service with the Company and all
Subsidiaries is terminated for any reason other than for Cause or death or
Disability of a Participant, or in the case of a Participant that is an
Employee, Retirement:

 

(a)     All outstanding Options (including Non-Employee Director Options) and
Stock Appreciation Rights held by the Participant as of the effective date of
such termination will, to the extent exercisable as of such termination, remain
exercisable for a period of three (3) months after such termination (but in no
event after the expiration date of any such Option or Stock Appreciation Right)
and Options and Stock Appreciation Rights not exercisable as of such termination
will be terminated and forfeited. If the Participant dies within the three (3)
month period referred to in the preceding sentence, the Option or Stock
Appreciation Right may be exercised by those entitled to do so under the
Participant’s will or by the laws of descent and distribution within a period of
one (1) year following the Participant’s death (but in no event after the
expiration date of any such Option or Stock Appreciation Right).

 

(b)     All outstanding unvested Restricted Stock Awards held by the Participant
as of the effective date of such termination will be terminated and forfeited;

 

(c)     All outstanding unvested Restricted Stock Units, Performance Awards, and
Other Stock-Based Awards held by the Participant as of the effective date of
such termination will be terminated and forfeited; provided, however, that with
respect to any such Awards the vesting of which is based on the achievement of
Performance Goals, if a Participant’s employment or other service with the
Company or any Subsidiary, as the case may be, is terminated by the Company
without Cause prior to the end of the Performance Period of such Award, but
after the conclusion of a portion of the Performance Period (but in no event
less than one year), the Committee may, in its sole discretion, cause Shares to
be delivered or payment made (except to the extent that a Participant has
properly elected to defer income that may be attributable to such Award under a
Company deferred compensation plan or arrangement) with respect to the
Participant’s Award, but only if otherwise earned for the entire Performance
Period and only with respect to the portion of the applicable Performance Period
completed at the date of such event, with proration based on the number of
months or years that the Participant was employed or performed services during
the Performance Period.

 

13.4     Modification of Rights upon Termination. Notwithstanding the other
provisions of this Section 13, upon a Participant’s termination of employment or
other service with the Company or any Subsidiary, as the case may be, the
Committee may, in its sole discretion (which may be exercised at any time on or
after the Grant Date, including following such termination) cause Options or
Stock Appreciation Rights (or any part thereof) held by such Participant as of
the effective date of such termination to terminate, become or continue to
become exercisable or remain exercisable following such termination of
employment or service, and Restricted Stock, Restricted Stock Units, Deferred
Stock Units, Performance Awards, Non-Employee Director Awards, and Other
Stock-Based Awards held by such Participant as of the effective date of such
termination to terminate, vest or become free of restrictions and conditions to
payment, as the case may be, following such termination of employment or
service, in each case in the manner determined by the Committee; provided,
however, that (a) no Option or Stock Appreciation Right may remain exercisable
beyond its expiration date; and (b) any such action by the Committee adversely
affecting any outstanding Award will not be effective without the consent of the
affected Participant (subject to the right of the Committee to take whatever
action it deems appropriate under Section 4.5, 13.5, 15 or 19 of this Plan).

 

18

--------------------------------------------------------------------------------

 

 

13.5     Additional Forfeiture Events.

 

(a)     Effect of Actions Constituting Cause or Adverse Action. Notwithstanding
anything in this Plan to the contrary and in addition to the other rights of the
Committee under this Plan, including this Section 13.5, if a Participant is
determined by the Committee, acting in its sole discretion, to have taken any
action that would constitute Cause or an Adverse Action during or within one (1)
year after the termination of employment or other service with the Company or a
Subsidiary, irrespective of whether such action or the Committee’s determination
occurs before or after termination of such Participant’s employment or other
service with the Company or any Subsidiary and irrespective of whether or not
the Participant was terminated as a result of such Cause or Adverse Action, (i)
all rights of the Participant under this Plan and any Award Agreements
evidencing an Award then held by the Participant will terminate and be forfeited
without notice of any kind, and (ii) the Committee in its sole discretion will
have the authority to rescind the exercise, vesting or issuance of, or payment
in respect of, any Awards of the Participant that were exercised, vested or
issued, or as to which such payment was made, and to require the Participant to
pay to the Company, within ten (10) days of receipt from the Company of notice
of such rescission, any amount received or the amount of any gain realized as a
result of such rescinded exercise, vesting, issuance or payment (including any
dividends paid or other distributions made with respect to any Shares subject to
any Award). The Company may defer the exercise of any Option or Stock
Appreciation Right for a period of up to six (6) months after receipt of the
Participant’s written notice of exercise or the issuance of share certificates
upon the vesting of any Award for a period of up to six (6) months after the
date of such vesting in order for the Committee to make any determination as to
the existence of Cause or an Adverse Action. The Company will be entitled to
withhold and deduct from future wages of the Participant (or from other amounts
that may be due and owing to the Participant from the Company or a Subsidiary)
or make other arrangements for the collection of all amounts necessary to
satisfy such payment obligations. Unless otherwise provided by the Committee in
an applicable Award Agreement, this Section 13.5(a) will not apply to any
Participant following a Change in Control.

 

(b)     Forfeiture or Clawback of Awards Under Applicable Law and Company
Policy. If the Company is required to prepare an accounting restatement due to
the material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, then any Participant
who is one of the individuals subject to automatic forfeiture under Section 304
of the Sarbanes-Oxley Act of 2002 will reimburse the Company for the amount of
any Award received by such individual under this Plan during the 12-month period
following the first public issuance or filing with the Securities and Exchange
Commission, as the case may be, of the financial document embodying such
financial reporting requirement. The Company also may seek to recover any Award
made as required by the provisions of the Dodd-Frank Wall Street Reform and
Consumer Protection Act or any other clawback, forfeiture or recoupment
provision required by Applicable Law or under the requirements of any stock
exchange or market upon which the Shares are then listed or traded. In addition,
all Awards under this Plan will be subject to forfeiture or other penalties
pursuant to any clawback or forfeiture policy of the Company, as in effect from
time to time, and such forfeiture and/or penalty conditions or provisions as
determined by the Committee and set forth in the applicable Award Agreement.

 

19

--------------------------------------------------------------------------------

 

 

14.

Payment of Withholding Taxes.

 

14.1     General Rules. The Company is entitled to (a) withhold and deduct from
future wages of the Participant (or from other amounts that may be due and owing
to the Participant from the Company or a Subsidiary), or make other arrangements
for the collection of, all amounts the Company reasonably determines are
necessary to satisfy any and all federal, foreign, state, provincial and local
withholding and employment related tax requirements attributable to an Award,
including the grant, exercise, vesting or settlement of, or payment of dividends
with respect to, an Award or a disqualifying disposition of stock received upon
exercise of an Incentive Stock Option, or (b) require the Participant promptly
to remit the amount of such withholding to the Company before taking any action,
including issuing any Shares, with respect to an Award. When withholding Shares
for taxes is effected under this Plan, it will be withheld only up to an amount
based on the maximum statutory tax rates in the Participant’s applicable tax
jurisdiction or such other rate that will not trigger a negative accounting
impact on the Company.

 

14.2     Special Rules. The Committee may, in its sole discretion and upon terms
and conditions established by the Committee, permit or require a Participant to
satisfy, in whole or in part, any withholding or employment related tax
obligation described in Section 14.1 of this Plan by withholding Shares
underlying an Award, by electing to tender, or by attestation as to ownership
of, Previously Acquired Shares, by delivery of a Broker Exercise Notice or a
combination of such methods. For purposes of satisfying a Participant’s
withholding or employment-related tax obligation, Shares withheld by the Company
or Previously Acquired Shares tendered or covered by an attestation will be
valued at their Fair Market Value on the Tax Date.

 

15.

Change in Control.

 

15.1     Definition of Change in Control. Unless otherwise provided in an Award
Agreement or Individual Agreement between the Participant and the Company or one
of its Subsidiaries or Affiliates, a “Change in Control” will mean the
occurrence of any of the following:

 

(a)     The acquisition, other than from the Company, by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act) of beneficial ownership (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) of fifty percent (50%) or more of either the then outstanding
Shares of the Company or the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors; or

 

(b)     The consummation of a reorganization, merger or consolidation of the
Company, in each case, with respect to which all or substantially all of the
individuals and entities who were the respective beneficial owners of the Common
Shares and voting securities of the Company immediately prior to such
reorganization, merger or consolidation do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, more than
fifty percent (50%) of, respectively, the then outstanding Shares and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger or consolidation; or

 

(c)     a complete liquidation or dissolution of the Company or the sale or
other disposition of all or substantially all of the assets of the Company.

 

20

--------------------------------------------------------------------------------

 

 

15.2     Effect of Change in Control. Subject to the terms of the applicable
Award Agreement or an Individual Agreement, in the event of a Change in Control,
the Committee (as constituted prior to such Change in Control) may, in its
discretion:

 

(a)     require that shares of stock of the corporation resulting from such
Change in Control, or a parent corporation thereof, be substituted for some or
all of the Shares subject to an outstanding Award, with an appropriate and
equitable adjustment to such Award as shall be determined by the Board in
accordance with Section 4.5;

 

(b)     provide that (i) some or all outstanding Options shall become
exercisable in full or in part, either immediately or upon a subsequent
termination of employment, (ii) the restrictions or vesting applicable to some
or all outstanding Restricted Stock Awards and Restricted Stock Units shall
lapse in full or in part, either immediately or upon a subsequent termination of
employment, (iii) the Performance Period applicable to some or all outstanding
Awards shall lapse in full or in part, and/or (iv) the Performance Goals
applicable to some or all outstanding Awards shall be deemed to be satisfied at
the target or any other level; and/or

 

(c)     require outstanding Awards, in whole or in part, to be surrendered to
the Company by the holder, and to be immediately cancelled by the Company, and
to provide for the holder to receive (A) a cash payment in an amount determined
pursuant to Section 15.3 below; (B) shares of capital stock of the corporation
resulting from or succeeding to the business of the Company pursuant to such
Change in Control, or a parent corporation thereof, having a fair market value
not less than the amount determined under clause (A) above; or (C) a combination
of the payment of cash pursuant to clause (A) above and the issuance of shares
pursuant to clause (B) above.

 

15.3     Alternative Treatment of Incentive Awards. In connection with a Change
in Control and subject to Section 18, the Committee, in its sole discretion,
either in an Award Agreement at the time of grant of an Award or at any time
after the grant of such an Award, in lieu of providing a substitute award to a
Participant pursuant to Section 15.2(a), may determine that any or all
outstanding Awards granted under this Plan, whether or not exercisable or
vested, as the case may be, will be canceled and terminated and that in
connection with such cancellation and termination the holder of such Award will
receive for each Share subject to such Award a cash payment (or the delivery of
shares of stock, other securities or a combination of cash, stock and securities
with a fair market value (as determined by the Committee in good faith)
equivalent to such cash payment) equal to the difference, if any, between the
consideration received by shareholders of the Company in respect of a Share in
connection with such Change in Control and the purchase price per share, if any,
under the Award, multiplied by the number of Shares subject to such Award (or in
which such Award is denominated); provided, however, that if such product is
zero ($0) or less or to the extent that the Award is not then exercisable, the
Award may be canceled and terminated without payment therefor. If any portion of
the consideration pursuant to a Change in Control may be received by holders of
Shares on a contingent or delayed basis, the Committee may, in its sole
discretion, determine the fair market value per share of such consideration as
of the time of the Change in Control on the basis of the Committee’s good faith
estimate of the present value of the probable future payment of such
consideration. Notwithstanding the foregoing, any Shares issued pursuant to an
Award that immediately prior to the effectiveness of the Change in Control are
subject to no further restrictions pursuant to this Plan or an Award Agreement
(other than pursuant to the securities laws) will be deemed to be outstanding
Shares and receive the same consideration as other outstanding Shares in
connection with the Change in Control.

 

21

--------------------------------------------------------------------------------

 

 

15.4     Limitation on Change in Control Payments. Notwithstanding anything in
this Section 15 to the contrary, if, with respect to a Participant, the
acceleration of the vesting of an Award or the payment of cash in exchange for
all or part of a Stock-Based Award (which acceleration or payment could be
deemed a “payment” within the meaning of Section 280G(b)(2) of the Code),
together with any other “payments” that such Participant has the right to
receive from the Company or any corporation that is a member of an “affiliated
group” (as defined in Section 1504(a) of the Code without regard to Section
1504(b) of the Code) of which the Company is a member, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
“payments” to such Participant pursuant to Section 15.2 or Section 15.3 of this
Plan will be reduced (or acceleration of vesting eliminated) to the largest
amount as will result in no portion of such “payments” being subject to the
excise tax imposed by Section 4999 of the Code; provided, however, that such
reduction will be made only if the aggregate amount of the payments after such
reduction exceeds the difference between (a) the amount of such payments absent
such reduction minus (b) the aggregate amount of the excise tax imposed under
Section 4999 of the Code attributable to any such excess parachute payments; and
provided, further that such payments will be reduced (or acceleration of vesting
eliminated) by first eliminating vesting of Options with an exercise price above
the then Fair Market Value of a Share that have a positive value for purposes of
Section 280G of the Code, followed by reducing or eliminating payments or
benefits pro rata among Awards that are deferred compensation subject to Section
409A of the Code, and, if a further reduction is necessary, by reducing or
eliminating payments or benefits pro rata among Awards that are not subject to
Section 409A of the Code. Notwithstanding the foregoing sentence, if a
Participant is subject to a separate agreement with the Company or a Subsidiary
that expressly addresses the potential application of Section 280G or 4999 of
the Code, then this Section 15.4 will not apply and any “payments” to a
Participant pursuant to Section 15 of this Plan will be treated as “payments”
arising under such separate agreement; provided, however, such separate
agreement may not modify the time or form of payment under any Award that
constitutes deferred compensation subject to Section 409A of the Code if the
modification would cause such Award to become subject to the adverse tax
consequences specified in Section 409A of the Code.

 

15.5     Exceptions. Notwithstanding anything in this Section 15 to the
contrary, individual Award Agreements or Individual Agreements between a
Participant and the Company or one of its Subsidiaries or Affiliates may contain
provisions with respect to vesting, payment or treatment of Awards upon the
occurrence of a Change in Control, and the terms of any such Award Agreement or
Individual Agreement will govern to the extent of any inconsistency with the
terms of this Section 15. The Committee will not be obligated to treat all
Awards subject to this Section 15 in the same manner. The timing of any payment
under this Section 15 may be governed by any election to defer receipt of a
payment made under a Company deferred compensation plan or arrangement.

 

16.

Rights of Eligible Recipients and Participants; Transferability.

 

16.1     Employment. Nothing in this Plan or an Award Agreement will interfere
with or limit in any way the right of the Company or any Subsidiary to terminate
the employment or service of any Eligible Recipient or Participant at any time,
nor confer upon any Eligible Recipient or Participant any right to continue
employment or other service with the Company or any Subsidiary.

 

16.2     No Rights to Awards. No Participant or Eligible Recipient will have any
claim to be granted any Award under this Plan.

 

16.3     Rights as a Shareholder. Except as otherwise provided in the Award
Agreement, a Participant will have no rights as a shareholder with respect to
Shares covered by any Stock-Based Award unless and until the Participant becomes
the holder of record of such Shares and then subject to any restrictions or
limitations as provided herein or in the Award Agreement.

 

22

--------------------------------------------------------------------------------

 

 

16.4     Restrictions on Transfer.

 

(a)     Except pursuant to testamentary will or the laws of descent and
distribution or as otherwise expressly permitted by subsections (b) and (c)
below, no right or interest of any Participant in an Award prior to the exercise
(in the case of Options or Stock Appreciation Rights) or vesting, issuance or
settlement of such Award will be assignable or transferable, or subjected to any
lien, during the lifetime of the Participant, either voluntarily or
involuntarily, directly or indirectly, by operation of law or otherwise.

 

(b)     A Participant will be entitled to designate a beneficiary to receive an
Award upon such Participant’s death, and in the event of such Participant’s
death, payment of any amounts due under this Plan will be made to, and exercise
of any Options or Stock Appreciation Rights (to the extent permitted pursuant to
Section 13 of this Plan) may be made by, such beneficiary. If a deceased
Participant has failed to designate a beneficiary, or if a beneficiary
designated by the Participant fails to survive the Participant, payment of any
amounts due under this Plan will be made to, and exercise of any Options or
Stock Appreciation Rights (to the extent permitted pursuant to Section 13 of
this Plan) may be made by, the Participant’s legal representatives, heirs and
legatees. If a deceased Participant has designated a beneficiary and such
beneficiary survives the Participant but dies before complete payment of all
amounts due under this Plan or exercise of all exercisable Options or Stock
Appreciation Rights, then such payments will be made to, and the exercise of
such Options or Stock Appreciation Rights may be made by, the legal
representatives, heirs and legatees of the beneficiary.

 

(c)     Upon a Participant’s request, the Committee may, in its sole discretion,
permit a transfer of all or a portion of a Non-Statutory Stock Option, other
than for value, to such Participant’s child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, any person sharing such Participant’s household (other than a
tenant or employee), a trust in which any of the foregoing have more than fifty
percent (50%) of the beneficial interests, a foundation in which any of the
foregoing (or the Participant) control the management of assets, and any other
entity in which these persons (or the Participant) own more than fifty percent
(50%) of the voting interests. Any permitted transferee will remain subject to
all the terms and conditions applicable to the Participant prior to the
transfer. A permitted transfer may be conditioned upon such requirements as the
Committee may, in its sole discretion, determine, including execution or
delivery of appropriate acknowledgements, opinion of counsel, or other documents
by the transferee.

 

(d)     The Committee may impose such restrictions on any Shares acquired by a
Participant under this Plan as it may deem advisable, including minimum holding
period requirements, restrictions under applicable federal securities laws,
under the requirements of any stock exchange or market upon which the Common
Shares are then listed or traded, or under any blue sky or state securities laws
applicable to such Shares or the Company’s insider trading policy.

 

16.5     Non-Exclusivity of this Plan. Nothing contained in this Plan is
intended to modify or rescind any previously approved compensation plans or
programs of the Company or create any limitations on the power or authority of
the Board to adopt such additional or other compensation arrangements as the
Board may deem necessary or desirable.

 

23

--------------------------------------------------------------------------------

 

 

17.

Securities Law and Other Restrictions.

 

Notwithstanding any other provision of this Plan or any Award Agreements entered
into pursuant to this Plan, the Company will not be required to issue any Shares
under this Plan, and a Participant may not sell, assign, transfer or otherwise
dispose of Shares issued pursuant to Awards granted under this Plan, unless (a)
there is in effect with respect to such Shares a registration statement under
the Securities Act and any applicable securities laws of a state or foreign
jurisdiction or an exemption from such registration under the Securities Act and
applicable state or foreign securities laws, and (b) there has been obtained any
other consent, approval or permit from any other U.S. or foreign regulatory body
which the Committee, in its sole discretion, deems necessary or advisable. The
Company may condition such issuance, sale or transfer upon the receipt of any
representations or agreements from the parties involved, and the placement of
any legends on certificates representing Shares, as may be deemed necessary or
advisable by the Company in order to comply with such securities law or other
restrictions.

 

18.

Deferred Compensation; Compliance with Section 409A.

 

It is intended that all Awards issued under this Plan be in a form and
administered in a manner that will comply with the requirements of Section 409A
of the Code, or the requirements of an exception to Section 409A of the Code,
and the Award Agreements and this Plan will be construed and administered in a
manner that is consistent with and gives effect to such intent. The Committee is
authorized to adopt rules or regulations deemed necessary or appropriate to
qualify for an exception from or to comply with the requirements of Section 409A
of the Code. With respect to an Award that constitutes a deferral of
compensation subject to Code Section 409A: (a) if any amount is payable under
such Award upon a termination of service, a termination of service will be
treated as having occurred only at such time the Participant has experienced a
Separation from Service; (b) if any amount is payable under such Award upon a
Disability, a Disability will be treated as having occurred only at such time
the Participant has experienced a “disability” as such term is defined for
purposes of Code Section 409A; (c) if any amount is payable under such Award on
account of the occurrence of a Change in Control, a Change in Control will be
treated as having occurred only at such time a “change in the ownership or
effective control of the corporation or in the ownership of a substantial
portion of the assets of the corporation” as such terms are defined for purposes
of Code Section 409A; (d) if any amount becomes payable under such Award on
account of a Participant’s Separation from Service at such time as the
Participant is a “specified employee” within the meaning of Code Section 409A,
then no payment will be made, except as permitted under Code Section 409A, prior
to the first business day after the earlier of (i) the date that is six months
after the date of the Participant’s Separation from Service or (ii) the
Participant’s death; and (e) no amendment to or payment under such Award will be
made except and only to the extent permitted under Code Section 409A.

 

19.

Amendment, Modification and Termination.

 

19.1     Generally. Subject to other subsections of this Section 19 and Sections
3.4 and 19.3 of this Plan, the Board at any time may suspend or terminate this
Plan (or any portion thereof) or terminate any outstanding Award Agreement and
the Committee, at any time and from time to time, may amend this Plan or amend
or modify the terms of an outstanding Award. The Committee’s power and authority
to amend or modify the terms of an outstanding Award includes the authority to
modify the number of Shares or other terms and conditions of an Award, extend
the term of an Award, accept the surrender of any outstanding Award or, to the
extent not previously exercised or vested, authorize the grant of new Awards in
substitution for surrendered Awards; provided, however that the amended or
modified terms are permitted by this Plan as then in effect and that any
Participant adversely affected by such amended or modified terms has consented
to such amendment or modification.

 

24

--------------------------------------------------------------------------------

 

 

19.2     Shareholder Approval. No amendments to this Plan will be effective
without approval of the Company’s shareholders if: (a) shareholder approval of
the amendment is then required pursuant to Section 422 of the Code, the rules of
the primary stock exchange or stock market on which the Common Shares are then
traded, applicable corporate laws or regulations, or other Applicable Law, and
the applicable laws of any foreign country or jurisdiction where Awards are, or
will be, granted under this Plan; or (b) such amendment would: (i) modify
Section 3.4 of this Plan; (ii) materially increase benefits accruing to
Participants; (iii) increase the aggregate number of Shares issued or issuable
under this Plan; (iv) increase any limitation set forth in this Plan on the
number of Shares which may be issued or the aggregate value of Awards which may
be made, in respect of any type of Award to any single Participant during any
specified period; (v) modify the eligibility requirements for Participants in
this Plan; or (vi) reduce the minimum exercise price or grant price as set forth
in Sections 6.3 and 7.3 of this Plan.

 

19.3     Awards Previously Granted. Notwithstanding any other provision of this
Plan to the contrary, no termination, suspension or amendment of this Plan may
adversely affect any outstanding Award without the consent of the affected
Participant; provided, however, that this sentence will not impair the right of
the Committee to take whatever action it deems appropriate under Sections 4.5,
9.7, 13, 15, 18 or 19.4 of this Plan.

 

19.4     Amendments to Conform to Law. Notwithstanding any other provision of
this Plan to the contrary, the Committee may amend this Plan or an Award
Agreement, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming this Plan or an Award Agreement to any
present or future law relating to plans of this or similar nature, and to the
administrative regulations and rulings promulgated thereunder. By accepting an
Award under this Plan, a Participant agrees to any amendment made pursuant to
this Section 19.4 to any Award granted under this Plan without further
consideration or action.

 

20.

Substituted Awards.

 

The Committee may grant Awards under this Plan in substitution for stock and
stock-based awards held by employees of another entity who become employees of
the Company or a Subsidiary as a result of a merger or consolidation of the
former employing entity with the Company or a Subsidiary or the acquisition by
the Company or a Subsidiary of property or stock of the former employing
corporation. The Committee may direct that the substitute Awards be granted on
such terms and conditions as the Committee considers appropriate in the
circumstances.

 

21.

Effective Date and Duration of this Plan.

 

This Plan was approved by the Board on March 14, 2019 and became effective upon
approval by the Company’s shareholders on May 22, 2019. This Plan will terminate
at midnight on May 21, 2029, and may be terminated prior to such time by Board
action. No Award will be granted after termination of this Plan, but Awards
outstanding upon termination of this Plan will remain outstanding in accordance
with their applicable terms and conditions and the terms and conditions of this
Plan.

 

22.

Miscellaneous.

 

22.1     Usage. In this Plan, except where otherwise indicated by clear contrary
intention, (a) any masculine term used herein also will include the feminine,
(b) the plural will include the singular, and the singular will include the
plural, (c) “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term, and (d)
“or” is used in the inclusive sense of “and/or”.

 

25

--------------------------------------------------------------------------------

 

 

22.2     Relationship to Other Benefits. Neither Awards made under this Plan nor
Shares or cash paid pursuant to such Awards under this Plan will be included as
“compensation” for purposes of computing the benefits payable to any Participant
under any pension, retirement (qualified or non-qualified), savings, profit
sharing, group insurance, welfare, or benefit plan of the Company or any
Subsidiary unless provided otherwise in such plan.

 

22.3     Fractional Shares. No fractional Shares will be issued or delivered
under this Plan or any Award. The Committee will determine whether cash, other
Awards or other property will be issued or paid in lieu of fractional Shares or
whether such fractional Shares or any rights thereto will be forfeited or
otherwise eliminated by rounding up or down.

 

22.4     Governing Law. Except to the extent expressly provided herein or in
connection with other matters of corporate governance and authority (all of
which will be governed by the laws of the Company’s jurisdiction of
incorporation), the validity, construction, interpretation, administration and
effect of this Plan and any rules, regulations and actions relating to this Plan
will be governed by and construed exclusively in accordance with the laws of the
State of Delaware, notwithstanding the conflicts of laws principles of any
jurisdictions.

 

22.5     Successors. All obligations of the Company under this Plan with respect
to Awards granted hereunder will be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
business or assets of the Company.

 

22.6     Construction. Wherever possible, each provision of this Plan and any
Award Agreement will be interpreted so that it is valid under the Applicable
Law. If any provision of this Plan or any Award Agreement is to any extent
invalid under the Applicable Law, that provision will still be effective to the
extent it remains valid. The remainder of this Plan and the Award Agreement also
will continue to be valid, and the entire Plan and Award Agreement will continue
to be valid in other jurisdictions.

 

22.7     Delivery and Execution of Electronic Documents. To the extent permitted
by Applicable Law, the Company may: (a) deliver by email or other electronic
means (including posting on a Web site maintained by the Company or by a third
party under contract with the Company) all documents relating to this Plan or
any Award hereunder (including prospectuses required by the Securities and
Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including annual reports and proxy statements),
and (b) permit Participants to use electronic, internet or other non-paper means
to execute applicable Plan documents (including Award Agreements) and take other
actions under this Plan in a manner prescribed by the Committee.

 

22.8     No Representations or Warranties Regarding Tax Effect. Notwithstanding
any provision of this Plan to the contrary, the Company and its Subsidiaries,
the Board, and the Committee neither represent nor warrant the tax treatment
under any federal, state, local, or foreign laws and regulations thereunder
(individually and collectively referred to as the “Tax Laws”) of any Award
granted or any amounts paid to any Participant under this Plan including, but
not limited to, when and to what extent such Awards or amounts may be subject to
tax, penalties, and interest under the Tax Laws.

 

22.9     Unfunded Plan. Participants will have no right, title or interest
whatsoever in or to any investments that the Company or its Subsidiaries may
make to aid it in meeting its obligations under this Plan. Nothing contained in
this Plan, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative, or any other
individual. To the extent that any individual acquires a right to receive
payments from the Company or any Subsidiary under this Plan, such right will be
no greater than the right of an unsecured general creditor of the Company or the
Subsidiary, as the case may be. All payments to be made hereunder will be paid
from the general funds of the Company or the Subsidiary, as the case may be, and
no special or separate fund will be established and no segregation of assets
will be made to assure payment of such amounts except as expressly set forth in
this Plan.

 

26

--------------------------------------------------------------------------------

 

 

22.10     Indemnification. Subject to any limitations and requirements of the
Canada Business Corporation Act or other Applicable Law, each individual who is
or will have been a member of the Board, or a Committee appointed by the Board,
or an officer or Employee of the Company to whom authority was delegated in
accordance with Section 3.3 of this Plan, will be indemnified and held harmless
by the Company against and from any loss, cost, liability or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit or proceeding to which he or she may be a
party or in which he or she may be involved by reason of any action taken or
failure to act under this Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit or proceeding
against him or her, provided he or she will give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his/her own behalf. The foregoing right of
indemnification will not be exclusive of any other rights of indemnification to
which such individuals may be entitled under the Company’s Articles of
Incorporation or By-laws, as a matter of law, or otherwise, or pursuant to any
agreement with the Company, or any power that the Company may have to indemnify
them or hold them harmless.

 

27

 